Citation Nr: 1722500	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine. 

2.  Entitlement to service connection for degenerative arthritis of the cervical spine.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1960 until May 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston- Salem, North Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board in September 2015, when it was remanded for additional development.  The case returns to the Board for further adjudication. 

The Board notes that the case has been pursued as a single claim of entitlement to service connection for degenerative arthritis of the lumbar and cervical spines.  As these are separate spinal segments for rating purposes, the Board has rephrased the issue as two separate claims.  See 38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, Note 6.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2)(West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals the denial of service connection for degenerative arthritis of the lumbar and cervical spine.  Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA medical records are deemed in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran initially reported treatment for back pain at the Asheville, North Carolina VA Medical Center (VAMC) from 1974 to 1977.  See VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) received March 2011.  The AOJ completed this records search which returned treatment records from 1974 to 1983.  

In his March 2014 VA Form 9, the Veteran argued that VA did not obtain his complete VA treatment records as he had been treated for back pain at the Asheville, North Carolina VAMC "within a few years of my discharge from service."  The information request from the Asheville VAMC disclosed VA 10-10 Form (Application for Readmission to Hospital or Domiciliary) dated in March 1968 with no associated treatment record.  Notably, VA treatment records are deemed inactive three years after the last episode of care, at which time they are transferred to another facility for storage).  See VHA Records Control Schedule 10-1 at XLIII-3.  

In this case, the Veteran is competent to state that he sought treatment at VA facilities shortly after service.  He initially reported treatment at the Asheville VAMC beginning in 1974 for which a records search was conducted.  He later revised this statement to Asheville VAMC treatment "within a few years of my discharge from service."  Given the March 1968 VA Form 10-10 of record, the Board finds that a further search for records must be made.

The Board further notes that the Veteran is also competent to state that his back pain began in service, and continued to worsen over the years.  As discussed above, the record reflects that pertinent treatment records have not been associated with the claims folder.  Thus, the Board is unable to fully evaluate the credibility of the Veteran's assertions at this point.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011)(discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

However, the Board must find that the VA opinion obtained in October 2015 is inadequate for rating purposes as it is based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has reduced probative value).  In this respect, the VA examiner based the opinion, in part, on the absence of treatment records from 1964 to 2009.  The available VA treatment records, however, disclose treatment for back pain in September 1979 and February 1983.  An x-ray examination in February 1983 was interpreted as showing narrowing of the L4-5, L5-S1 interspace and a defect in the pars interarticularis.  A physician interpreted these findings as showing spondylosis which was either a pre-existing or traumatic in nature.  Thus, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all available treatment records from the Asheville, North Carolina VAMC from 1964 until 2003.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are transferred to another facility for storage).  Also associate with the record any outstanding treatment records since the July 2016 supplemental statement of the case. 

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.

2.  Assist the Veteran in obtaining records from St. Joseph's Hospital in Asheville, North Carolina in approximately 1976.  See VA Medical Certificate and History dated September 25, 1979.

3.  Forward the claims folder to an appropriate examiner for an addendum opinion concerning the nature and etiology of the Veteran's low back disability.  The need for additional examination is left to the discretion of the VA examiner.

The examiner is requested to provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the lumbar spine had its onset in service, or is otherwise related to service.  In providing this opinion, the examiner should consider the following:

* the Veteran's in-service visitations for back pain in service including the mechanism(s) of injury;
* a September 1979 VA treatment record for back pain;
* a February 1983 VA treatment record for back pain wherein an x-ray examination was interpreted as showing narrowing of the L4-5, L5-S1 interspace and a defect in the pars interarticularis, and a physician comment that such findings showed spondylosis which was either a pre-existing or traumatic in nature;
* any other early VA treatment records received as a result of this remand; 
* a February 2015 Carolina Spine and Neurosurgery reported wherein the examiner opined that it was entirely possible that a prior back injury could be the cause of the Veteran's low back pain;
* the opinion from the October 2015 VA examiner; and
* whether there is any medical reason to accept the Veteran's report of recurrent back pain since service which demonstrates the onset of his current low back disability.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

